The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 20, 2014

                                     No. 04-14-00288-CR

                                 Ricardo Roger MORALES,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1384-CR-A
                                William Old, Judge Presiding

                                       ORDER
        Ms. Patricia Wagner is one of the reporters responsible for preparing, certifying, and
filing the reporter’s record in this appeal. The reporter’s record was originally due from Ms.
Wagner on August 4, 2014. On August 11, 2014, this court notified Ms. Wagner that the record
was late. On that same date, Ms. Wagner filed a Notification of Late Record asking for a sixty-
day extension of time in which to file the record, until October 13, 2014. We granted that
request. On October 20, 2014, Ms. Wagner asked for an additional time, until November 3,
2014, in which to file the record.

       The request is GRANTED and Ms. Wagner is hereby ORDERED to file her portion of
the reporter’s record no later than November 3, 2014. No further extensions of time will be
granted absent extenuating circumstances.

                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court